JUSTICE HEIPLE delivered the opinion of the court: On its own motion with leave to amend, the trial court dismissed the amended petition that plaintiff, County of Knox (the county), had filed to compel the defendant, Leo M. Switzer. Jr., and others not parties to this appeal to demolish a burned building. After the amendment deadline had lapsed, the court refused to reconsider or supplement its decision. The county appealed. This court found no appealable orders and sua sponte dismissed the appeal. (County of Knox v. Switzer (1987), 151 Ill. App. 3d 873, 503 N.E.2d 841.) Subsequently, the trial court found that the county had elected to stand on its pleadings, and dismissed the cause with prejudice. From that order, the county appeals arguing that the trial court erroneously dismissed its properly pleaded cause of action. We disagree. The county petitioned the court pursuant to section 25.24 of “An Act to revise the law in relation to counties” (the statute) to order the plaintiff to demolish or repair his dangerous and unsafe or uncompleted and abandoned building. (Ill. Rev. Stat. 1983, ch. 34, par. 429.8.) The county contended that subsequent to a destructive fire, the plaintiff had neither secured nor cleaned the premises. The county further alleged that its board had deemed the building dangerous, unsafe, and abandoned and had ordered it either repaired or demolished, removed and covered and/or landscaped within 15 days. In dismissing the county’s amended complaint, the court interpreted paragraph two of the statute as a qualification rather than an alternative for relief.  A dismissal due to deficient pleadings raises the issue of legal sufficiency of the complaint, i.e., whether the plaintiff plainly and concisely stated a cause of action and reasonably informed the defendant of the adverse claim. On appeal, all well-pleaded facts are presumed true and all reasonable inferences are drawn in the plaintiff’s favor to ascertain whether any set of facts could warrant recovery. (Katz v. Belmont National Bank (1984), 130 Ill. App. 3d 1094, 475 N.E.2d 543; Fitzgerald v. Chicago Title & Trust Co. (1978), 72 Ill. 2d 179, 380 N.E.2d 790.) Nothing, however, excuses failure to allege facts to support conclusions that wrongful acts occurred. Gagne v. Village of La Grange (1976), 36 Ill. App. 3d 864, 345 N.E.2d 108; Atwood Vacuum Machine Co. v. Continental Casualty Co. (1969), 107 Ill. App. 2d 248, 246 N.E.2d 882. The introductory paragraph of the statute provided that 15 days after notice by mail, a county board may petition the court to cause or actually demolish or repair certain persisting dangerous and unsafe or uncompleted and abandoned buildings. The second paragraph of the statute further authorizes county officials, after due notice, to seek an order requiring that buildings comply with health or safety ordinances. Ill. Rev. Stat. 1983, ch. 34, par. 429.8.  After carefully considering the county’s amended complaint, we find no set of pleaded facts that could have reasonably informed the defendant of the adverse claim. Due to fire destruction, the county concluded that the defendant’s violative building was dangerous and unsafe or uncompleted and abandoned. No facts supported those alternative conclusions. Instead, the county simply alleged that 15 days after written demand to either demolish or render the premises safe and clean, it was entitled to seek authority to destroy or repair the demised structure. Whether the county was pursuing authority to demolish or repair the building, to force compliance with pertinent health or safety ordinances, or a hybrid of those two remedies is immaterial. Under any of those theories, we find that the deficient complaint unexcusably failed to state a cause of action. The county chose not to avail itself of ample opportunities to again amend its petition. Under these circumstances, we find no abuse of discretion that allows us to disturb the court’s appropriate dismissal with prejudice. See Knox College v. Celotex Corp. (1981), 88 Ill. 2d 407, 430 N.E.2d 976. Accordingly, the judgment of the circuit court of Knox County is affirmed. Affirmed. BARRY, P.J., concurs.